     Case 3:17-cv-00601-MHL Document 78-15 Filed 03/08/19 Page 1 of 7 PageID# 1074



 1
                                              EXHIBIT O
      PERSONAL MEETING,TEXT AND EMAIL COMMUNICATIONS BETWEEN PLAINTIFF
 2
       STEELE AND INTERVENOR APPLICANT'S BROTHER WEBB ONE DAY PRIOR TO
 3                                ALLEGED "DIRTY BOMB HOAX"

 4


 5


 6

 7


 8

 9


10

11

12


13


14


15


16


17


18


19


20    Plaintiff Robert David Steele (left) with George Webb Sweigert, brother ofIntervenor applicant
       D. George Sweigert meeting in person on June 13,2017 one day before the Port of Charleston
21
                                                incident.
22
                                   https://voiuitiiii.be/hMJoA050ZY8
23

24


25


26

27


28




     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT O- 1
     Case 3:17-cv-00601-MHL Document 78-15 Filed 03/08/19 Page 2 of 7 PageID# 1075



 1


 2
      EMAIL SENT BY PLAINTIFF TO DEFENDANT AND INTERVENOR APPLICANT'S
 3                                      BROTHER GEORGE WEBB SWEIGERT

 4


 5               From: Robert Steele robertdavsci sieeie vivajs^grrsail corn
               Subject; Cancelling meeting tomorrow, available on skype, you are about to be arrested
                  Date: June 15, 2017 at 11 ;40 AM
 6                  To; Jason Goodman truinrii^crowdsourcemetruth.org, George Webb Georgwebb©ornarl.com

                      Jason,
 7
                      I am cancelling our meeting tomorrow. You are about to be arrested by NYPD at request of USCG for filing a false report. George, if
                      he is not already being detailed, will be detained and probably released, but the burden here is on you, Jason, as the source.
 8
                      I will be available for a skype interview at any time, but the possibility of me putting myself in a room you control is now zero.

                      George,
 9
                      Wayne Madsen is willing to meet you and give you a hearing I have offered to host lunch. He tells me no one has produced
                      compelling proof on the Awan situation, the burden is on you.
10
                      My impression of you, George, has not changed. It remains positive. I think you are being played by some very bad boys and I would
                      be glad to have that discussion anytime you wish. In my view, our shared priority should be to separate you from Jason in terms of
11                    reputation and protect your following, and to continue to help each other advance over the next 90-120 days.
                      I will be in the car from 1200-1700 if you are able to see this email and can call.
12                    Robert



13                    #UNRIG: http://Dhjbetaiota.net/unriQ/
                      Personal Page: http://robertdavidsteele.cQm
                      Group Blog: http://Dhibetaiota.net
14                    Donate to Non-Profit: http://pavpal.me/Earthlntel



15

16

17


18

19

20

21


22


23

24


25


26


27

28




     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT O- 2
     Case 3:17-cv-00601-MHL Document 78-15 Filed 03/08/19 Page 3 of 7 PageID# 1076



 1         SCREEN CAPTURE OF EMAIL EXCHANGE BETWEEN PLAINTIFF AND
            INTERVENOR APPLICANT'S BROTHER GEORGE WEBB SWEIGERT
 2
                 ••oooaT&T lie             2:13 PM                    61% I
 3
                                         3 Messages
 4                             Three openings for you from...
 5


 6
                     Robert Steele                    8/27/17     •f-


 7
                     To: G W                           Detail"
 8

 9
                     George, this is totally
10
                     reasonable.
11


12


13                  Can I offer you lunch and a live
14                  stream for your own channel,
15
                     with the agreement that
16
                     neither one of us mentions
17

18
                    Goodman or anything from the
19
                    past, we focus only on who is
20                  spying on Congress, and why,
21                  and an update on our
22
                    campaign? The offer on the
23
                     bus stands, below is the
24


25
                    schedule as now planned, you
26                  can join us anywhere along the
27                  line.
28
                  P           B             ®                           0
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT O- 3
Case 3:17-cv-00601-MHL Document 78-15 Filed 03/08/19 Page 4 of 7 PageID# 1077



           >oooaT&TLTE«            2:14 PM                 60%*3




           From: Rc
           To: George Webb                         Hide


           my last communication - save
           yourself
           June 29, 2017 at 10:06 PM
           B Found in All Mail Mailbox


           George,

           I am so very sorry to see you
           continue as Jason's bitch. This
           is my last communication. If you
           do not publicly announce your
           renunciation of him, and find a
           new channel, I am cutting you off
           and including you as a co-
           conspirator with him.

DEFENDA^
           P          B            t                         K'
Case 3:17-cv-00601-MHL Document 78-15 Filed 03/08/19 Page 5 of 7 PageID# 1078



            ►oooat&T lie           2:18 PM                   59%

                                                        /\     v


           Tish is as big a problem for you
           as Jason
           June 24, 2017 at 8:10 PM
           B Found in All Mail Mailbox


           George,

            All kinds of people are coming to
           me asking why Cynthia and I still
           support you. We do. But you are
           your own worst enemy. I have
           gotten some really negative
           feedback about you from Red Pill
           and you are now on the verge of
           losing a lot of supporters.

           I urge you to break free. I am
           getting reports about Tish being
           under investigation, along with

DEFENDAh
           p          B             i                         0
         Case 3:17-cv-00601-MHL Document 78-15 Filed 03/08/19 Page 6 of 7 PageID# 1079



     1
                    ••oooaT&T LTE              2:23 PM              57%B3
     2
                                              2 Messages
     3                                  Your July 3rd Tour      /N     V

  4
                      that, we will welcome an
     5


  6
                      opportunity to interview with
  7
                      you at your convenience, but
  8                   neither I nor Cynthia will ever
 9
                      allow Jason or Tish into our
 10


 11
                      lives.
12


13
                      Robert
14


15

16
                      On Fri, Jul 7, 2017 at 9:22 AM,
17                    George Webb
18

19
                      wrote:
20


21                                                       the best
22
                                                                © is
23                      Show Quoted Content

24


25


26


27


28



                    P
         DEFENDAh
Case 3:17-cv-00601-MHL Document 78-15 Filed 03/08/19 Page 7 of 7 PageID# 1080



           ••ooo AT&T LTE          2:23 PM                 57% ti.

                                  2 Messages
                             Your July 3rd Tour        ^ ^



              Robert Steele                       7/7/17
              To: George Webb                  Details

             George, for information. A
              massive law suit is about to be
             filed against Jason Goodman
             by a lawyer who specializes in
             defamation cases. Manny is
             the one who will be in front, my
             case will simply be in support.
             Jason is buried so deep by his
             own words that we expect
             Google to shut him down
             completely ~ close his
             channel and delete all of his
             videos. Since the videos
             appear in all states this will be
             a multi-state filing, done pro
DEFENDA^
           P          Q        . i                          0
